      
   

United States District Courk
Tor The.
ak southern District OF Tilinols

Madled@

 

gnu c

2 i
Dovid H. Charette ' Case No, St8-v-00968 -15R- DW
Oo y, ; Judge Nancy J. hosenstengel
=
ay" butler, etal. ! Magistrate dudge Donald 6. Wilkerson
ON
DO

NED at POC

SCAN
ide

\
MOTION REQUESTING PARNAL
DISCOVERY
Now comes Plairtif David H. Gherrett, prose, requesting thie Honorable
Court to demand Defendant himberly Butler, whom was the Warden at
Menard Correctional Center at the time of the mater surrounding

PlaintifFs complaint took place, to produce, the fol lowing in order tp
allow Plaintiff the opportunity to identify the dohn [Jane Doe's in his
Complaint :

Any and all documents pertaining to PlaintifP beiag interviewed by
Internal AFfairs officers for Protective Custedy oem ‘a Menard
Correctional Center.

22) The names oF the Inteal Affairs officers that interviewed Plaintiff

Sor Protective Custody (each time PlaictfP was interviewed ) placemertts
3) Any and all documen

ron to PlaintifF being interviewed by a

representative, of Springhield’s inistration Review Board.

H.}The name oF the represertative oF Splatt BpringField’s Administrative
Review Board that interviewed PlainkFr on video ater Plaintiff was

denied Protective Custody at instilutional level.

The video recording oF DiaintifF and the representative of SpringPreld’

Administrative Review Board (Plait being interviewed For Yolechwe (usted),

lof 2.

 

[a

 
Wherefore, PlaintifF requests this Honorable Court to grant his
Vichon Requesting Rortial Discovery , demanding Defend higberly Puller
to product the fequested documents | video , giving PlaintiF the
opportunity +o idertity yoknown Johnfdane Doe's’ in his Complaint
fov.
[I~ -2018
Pespedily Smbomtteed
Diack +. Bact
Desk Wo CGherrt
Pebie.  Cornadtone\ Conky
PO ox 99
© Forse, ZN. G74
262

 

QoL
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
prisoner.esl@ilsd.uscourts.gov

ELECTRONIC FILING COVER SHEET

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court for the Southern District of Illinois for review and filing.

Fpowwid (We Charredt M-=35a2 |

Name ID Number
Please answer questions as thoroughly as possible and circle yes or no where indicated.

1, Is this a new civil rights complaint or habeas corpus petition? Yes or(No)
If this is a habeas case, please circle the related statute: 28 U.S.C. 2241 or 28 U.S.C. 2254
2. Is this an Amended Complaint or an Amended Habeas Petition? Yes or,

If yes, please list case number:

 

If yes, but you do not know the case number mark here:

3. Should this document be filed in a pending case? oy or No
If yes, please list case number: 3. 18°C V- 00958 -ATR-Deu)
If yes, but you do not know the case number mark here:

4. Please list the total number of pages being transmitted: J

5. If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages; Complaint, 28 pages.

Name of Document Number of Pages

‘ cht ee
Mele, for Gipper kwon OF Conase} ps

 

 

 

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attorney(s) of record. Discovery materials sent to the Court will be returned unfiled.
